Case 1:16-cv-00041-CFC Document 174-1 Filed 12/14/18 Page 1 of 1 PageID #: 4216




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


F’REAL FOODS, LLC and RICH PRODUCTS
CORPORATION,

                   Plaintiffs,                            C.A. No. 16-41-CFC
                                                           CONSOLIDATED
             v.

HAMILTON BEACH BRANDS, INC. and
HERSHEY CREAMERY COMPANY,

                   Defendants.


                                 [PROPOSED] ORDER

         WHEREAS, defendants Hamilton Beach Brands, Inc. (“HBB”) and Hershey

Creamery Company (“Hershey”) (collectively, “Defendants”) having moved the

Court for exclusion of the testimony of Dr. Michael P. Akemann and Daniel Maynes,

Ph.D.;

         WHEREAS, the Court having considered the Motion and any opposition

thereto;

         IT IS HEREBY ORDERED this _____ day of __________________, 2019,

that the Motion is GRANTED.

                                           ____________________________
                                           The Honorable Colm F. Connolly
                                           United States District Judge
